UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6743



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JONATHAN PETTIS, a/k/a Jay,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-97-116, CA-99-436-MU)


Submitted:   October 31, 2000            Decided:   November 22, 2000


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan Pettis, Appellant Pro Se. Douglas Scott Broyles, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Jonathan Pettis seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.           Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.        See United States v. Pettis, Nos. CR-97-116, CA-

99-436-MU (W.D.N.C. Nov. 23, 1999).*             We dispense with oral argu-

ment       because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                      DISMISSED




       *
       Although the order from which Pettis appeals was filed on
November 19, 1999, it was entered on the district court’s docket
sheet on November 23, 1999. November 23, 1999, is therefore the
effective date of the district court’s decision. See Fed. R. Civ.
P. 58 and 79(a); see also Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                          2